PER CURIAM.
Motion to dismiss appeal granted, unless within 30 days after service of a copy of this order, together with notice of entry thereof, the appellant serves and files the printed papers on appeal, and perfects his appeal by serving notice thereof upon the clerk of the county of Ontario, leave to serve which said notice, as of the date of service upon the attorney for the respondent, is hereby granted, pursuant to the stipulation of respondent’s attorney made in open court. Upon compliance with the provisions hereof, said motion is denied.